Citation Nr: 1507540	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 1, to include as secondary to service-connected mood disorder.
 
2.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to diabetes mellitus type 1.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The appeal was later transferred to the jurisdiction of the Atlanta, Georgia, RO.

In December 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO, and, in May 2014, she testified at a personal hearing before the undersigned Veterans Law Judge sitting in Washington, D.C. Transcripts of these hearings are associated with the record on appeal. 

In a June 2014 decision, the Board granted service connection for a mood disorder  and remanded the issues noted on the title page for further development.  The case now returns to the Board for final appellate review. 

The Board observes that, since the agency of original jurisdiction (AOJ) last adjudicated the Veteran's claims in the December 2014 supplemental statement of the case, additional evidence consisting of private treatment records, VA treatment records, and a letter from Social Security Administration (SSA) has been received.  While the Veteran did not waive AOJ consideration of such evidence, the Board finds that, as such is duplicative of the evidence previously considered (i.e., such are copies of evidence previously received and considered, or only demonstrate current disorders referable to diabetes mellitus type I and a bilateral foot disorder, which were previously documented), or not relevant to the issues on appeal, there is no prejudice to her in the Board proceeding with a decision at this time.    

In December 2014, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) for depression, anxiety, high blood pressure, vertigo, and bilateral carpal tunnel syndrome.  The Board notes that such claim included diabetes type I as well; however, such claim is in appellate status and is addressed by the Board herein.  These issues have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Diabetes mellitus, type I, is not causally or etiologically related to any disease, injury, or incident in service, did not manifest within one year of the Veteran's discharge from service, and is not caused or aggravated by her service-connected mood disorder. 

2.  A bilateral foot disorder is not causally or etiologically related to any disease, injury, or incident in service, arthritis did not manifest within one year of the Veteran's discharge from service, and such is not caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type I, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  

2.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, October 2008, December 2008, and March 2009 letters, sent prior to the initial unfavorable decision issued in June 2009, and an October 2014 letter advised the Veteran of the evidence and information necessary to substantiate her service connection claims, to include on a secondary basis, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the October 2008, December 2008, March 2009, and October 2014 letters advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the October 2014 letter was issued after the initial June 2009 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the October 2014 letter was issued, the Veteran's claims were readjudicated in the December 2014 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran submitted authorization forms in October 2014 and November 2014 in order for the AOJ to obtain private treatment records from Piedmont Health Care and Atlanta Diabetes, which were subsequently obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in February 2013 and November 2014 in order to determine the current nature and etiology of her diabetes mellitus and bilateral foot disorder.  As determined by the Board in the June 2014 remand, the February 2013 VA examination is inadequate to decide the Veteran's claim for service connection for a bilateral foot disorder.  However, the Board finds that the November 2014 VA examinations and opinions are adequate to decide both service connection issues as they are predicated on an interview with the Veteran, a review of the record, to include her service treatment records, and physical examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In this regard, the Board observes that, in a December 2014 statement, the Veteran argued that the November 2014 VA examiner did not accurately recount her medical history and severity of symptomatology with regard to her diabetes.  However, as discussed below, the examiner did, in fact, demonstrate an understanding of the Veteran's history with regard to her diabetes and military service.  Moreover, as this claim is one for service connection, the severity and functional impairment associated with such disability is not at issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

As indicated previously, in June 2014, the Board remanded the issues on appeal in order to provide the Veteran with VCAA notice regarding secondary service connection, invite her to identify any VA or non-VA treatment records, obtain SSA records, and afford her VA examinations to address the nature and etiology of her claimed disorders.  As previously discussed, the Veteran was provided with a letter in October 2014 that advised her of the information and evidence necessary to substantiate her claim on a secondary basis and invited her to identify any outstanding VA and non-VA treatment records.  The Veteran responded with authorization for VA to obtain records on her behalf from Piedmont Health Care and Atlanta Diabetes, which were subsequently obtained and considered by the AOJ.  Additionally, her SSA records and updated VA treatment records were also obtained and considered in connection with her claims.  Finally, as indicated in the preceding paragraph, the Veteran was afforded VA examinations in November 2014 that include sufficient opinions to decide her claims.  Therefore, the Board finds that the AOJ has substantially complied with the June 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Additionally, in December 2012 and May 2014, the Veteran was provided an opportunity to set forth her contentions during a hearing before a DRO and the undersigned Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the December 2012 and May 2014 hearings, the DRO and Veterans Law Judge, respectively, noted the issues on appeal and information was solicited regarding the Veteran's in-service experiences she alleges resulted in her diabetes mellitus and foot condition, and her contentions that her military service caused such disorders, or, in the alternative, that such disorders are secondary to a service-connected disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the testimony offered at the December 2012 DRO hearing, additional records were obtained and a VA examination so as to determine the nature and etiology of the Veteran's bilateral foot disorder was ordered.  Moreover, as the Veteran's May 2014 testimony before the undersigned Veterans Law Judge revealed outstanding VA, private, and SSA records, and a question as to the etiology of the Veteran's diabetes and bilateral foot disorder, her claims were remanded in June 2014 so as to obtain such outstanding records and afford her VA examinations addressing the etiology of her claimed conditions.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims decided herein based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Specifically, 38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Diabetes Mellitus Type I

At her hearings and in documents of record, the Veteran contends that, although formally diagnosed with diabetes mellitus in 1991, many years after her service discharge in August 1980, as such is type 1, she must have had the disorder upon entrance into service.  See Board Hearing Transcript, page 19.  Further, she has alleged that she had gestational diabetes during pregnancy and was pregnant at the time of her separation from service.  She also notes that urinalysis performed during service showed small ketones and argues that this supports the finding that she was diabetic during service.  Finally, the Veteran has argued that she had symptoms throughout the time of her service that were indications that she had diabetes, to include skin and stomach problems, irritability, and slow healing infections.  As such, she claims that her diabetes mellitus type I is directly related to her military service.  Further, the Veteran contends, in the alternative, that such disorder is secondary to her service-connected mood disorder.  In this regard, she has asserted that her psychiatric symptoms prevent her from adequately taking care of her health and taking the necessary medications for diabetes, leading to increase in her diabetes.  Therefore, the Veteran claims that service connection for diabetes mellitus type I is warranted.

Service treatment records reflect there is no indication of diagnosis of diabetes upon entrance in service, during service, or at the time of separation of service.  In fact, on her September 1979 enlistment examination, her urinalysis with respect to albumin and sugar were negative.  In an undated record, which was noted to have been created on her first day at basic combat training, the Veteran complained of a headache, nervousness, nausea, and stomach cramps.  The assessment was hysterical behavior.  In November 1979, the Veteran complained of dizziness and headaches.  It was noted that her immunizations were done the day before.  A subsequent record reflects complaints of abdominal pains with vomiting or diarrhea.  The impression was shot reaction combined with hysterical reaction.  Also in November 1979, the Veteran complained of menstrual cramps and a right eye sty.  The impression was mild post-immunization myalgia.  In January 1980, it was noted that the Veteran complained of nausea with dizziness for the prior four days.  Her serum HCG was negative.   In April 1980, the Veteran complained of a right eye problem and a cold.  A chest X-ray was negative.  A subsequent record dated the same month revealed that, since the age of 12, her right eye lid swelled up and gave her headaches certain times of the year.  

In May 1980, the Veteran complained that her throat and stomach hurt.  Ultimately, she was diagnosed with depression and suicidal ideation, and adjustment reaction.  Blood work from May 1980 revealed +2 ketones.  In June 1980, the Veteran complained of morning sickness with vomiting for two days.  HCG was negative.  A week later, it was noted that she had stopped taking her birth control pills in the middle of the package.  She also reported headaches.  HCG was negative again.  The assessment was stress adjustment reaction.  In July 1980, the Veteran complained of nausea, vomiting, belching, decreased energy, and increased sleep.  Ultimately, it was determined that she was pregnant.  Subsequent records show a positive HCG test and complaints that were found to be normal pregnancy symptoms and, later in July 1980, she was diagnosed with candida.  Blood work in July 1980 revealed small ketones, glucose of 87, and 1+ protein.  

The Veteran's service treatment records further reflect that, on her July 1980 Report of Medical History for Separation, she checked no to sugar or albumin in urine.  On the accompanying Report of Medical Examination for Separation, her urinalysis with respect to albumin and sugar were negative and it was noted that the Veteran was 8 weeks pregnant at the time.  

Post-service records reflect treatment for diabetes mellitus type I, to include through an insulin pump, and emergency room treatment and hospitalization for diabetic ketoacidosis.  Such reflect that the Veteran was diagnosed with diabetes mellitus type I with a variously reported onset date of approximately 1990, 1991, and 1992.  SSA records show that the Veteran was found to be disabled due, in part, to diabetes mellitus.

In August 2007 the Veteran's private treatment provider stated that the Veteran was diagnosed with type 1 diabetes in 1991 and has been maintained on insulin since such time.  It was further observed that she has brittle diabetes, due to poor control over many years, and developed complications, to include retinopathy, and peripheral and autonomic nervous system neuropathy.  He also indicated that the Veteran had been hospitalized on numerous occasions with gastrointestinal problems and diabetic ketoacidosis.   The Veteran's treatment provider further reported that, because of the Veteran's multiple medical problems, she has major depression with associated anxiety, and such problems, all of which were related to her diabetes, have rendered her essentially unemployable.  

At her November 2012 DRO and May 2014 Board hearings, the Veteran testified that, since she is a type I diabetic, her diabetes pre-existed her military service, but she began experiencing diabetic symptomatology during service as evidenced by her complaints of skin irritation, irritability, headaches, nausea, vomiting, and abdominal pains, weight gain, and ketones in her urine.  Further, at her Board hearing, the Veteran alleged that her mood disorder caused or aggravated her diabetes in that, as a result of such disorder, she would fail to take her insulin.

The Veteran was afforded a VA examination in November 2014 so as to determine the current nature and etiology of her diabetes.  At such time, the examiner observed that the Veteran had a diagnosis of diabetes mellitus type I as of August 9, 1991.  She also included a report of the Veteran's allegations, to include that, while on active duty, she began having changes in bowel habits, freezing lips, and sores that longer to heal, and continued to go on sick call for a nervous stomach.  It was also noted that the Veteran alleged having ketones in her urine in May 1980 and July 1980, and the latter test also revealed protein; however, no follow up testing was conducted to determine the origin of the ketones.

Following an interview with the Veteran, a review of the record, to include her service treatment records, and physical examinations, the examiner determined that the Veteran's diabetes mellitus type I was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that a review of the Veteran's service treatment records revealed that such were silent for a diagnosis of diabetes pre-service, during active service, or on her exit examination.  However, the examiner noted that such revealed, as discussed in detail above, treatment for candida (yeast infection) in July 1980, which literature supported pregnancy as a cause of a vaginal yeast infection.  The examiner further observed that the Veteran received three negative HCG tests (pregnancy tests) in January 1980, and twice in June 1980.  She also noted that the July 1980 blood work clearly stated that the Veteran's glucose was 87, which is normal and warranted no further diabetic work-up at that time.  Hence, the urine specimen at such time reflected results as glucose negative and yellow, cloudy, protein 1+, WBC 2-3, RBC 0-2, Epithelia cells TNTC (too numerous too count), bacteria moderate, ketones small, mucus heavy, which, according to literature, are reflective of a urinary tract infection.  On the Veteran's July 1980 separation examination she stated no to any problems related to sugar or albumin in urine.  

The examiner further noted that records in June 1980 and July 1980 revealed complaints of nausea and vomiting to stress adjustment and pregnancy.  Furthermore, while the Veteran had multiple sick call notes for conjunctivitis and a sty on the eye, such were conditions the Veteran stated she had prior to active service.  In addition, the Veteran's records reflected one occasion of small amount of ketones upon urinalysis, and no other diabetic symptomatology, nor do records reflect skin and stomach problems (other than pregnancy or adjustment disorder), and no slow healing infections are noted during service.  

Therefore, the VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The Board notes it appears that she inadvertently stated that "the Veteran's current diabetic condition was incurred in or caused by her active duty service in the Army"; however, her ultimate conclusion was that the Veteran's diabetes was unrelated to her military service, nor was it further caused by ketones times one in urinalysis, diabetic symptomatology, skin and stomach problems (irritability), or any slow healing infections, during service.   

The VA examiner further opined that the Veteran's currently diagnosed diabetes type I was less likely than not caused or aggravated by her service-connected mood disorder, to include based on the Veteran's contention that such disability prevents her from properly taking care of herself and taking her medications for her diabetes.  In support of such opinion, the examiner cited to November 2014 VA treatment records in which the Veteran reported that she worked as a substitute teacher.  In this regard, she indicated that, in order for the Veteran to qualify for a substitute teacher, she would have to undergo a background check, and be physically and mentally stable.  Therefore, the examiner found that the Veteran's service-connected mood disorder was considered stable by the staff clinical psychologist.  As such, she concluded that the Veteran's currently diagnosed diabetes type I was not caused or aggravated by her service-connected mood disorder, and does not prevent the Veteran from properly taking care of herself and taking her medications for her diabetes.

The Board accords great probative weight to the November 2014 VA examiner's opinions as such was predicated on an interview with the Veteran, a review of the record, to include her service treatment records, and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.  

In this regard, the Board has considered the August 2007 statement offered by the Veteran's private treatment provider in which he indicates that, because of the Veteran's multiple medical problems, which he subsequently attributed to her diabetes, she has major depression with associated anxiety.  However, such opinion indicates that the Veteran's psychiatric disorder is secondary to her diabetes, rather than vice versa.  Therefore, as it does not address the relevant issue in question, it is not probative.   
  
Moreover, the Veteran, as a lay person, is not competent to directly link diabetes mellitus to service or her service-connected mood disorder as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis, to include whether certain symptoms may be considered diabetic manifestations, and etiology of such disorder requires knowledge of the inner workings of the endocrine system.  Furthermore, to the extent that the Veteran has alleged that her in-service urinalysis results revealing ketones and protein reflected an ongoing diabetic process, she is similarly not competent to make such a finding.  Rather, interpretation of laboratory results requires medical knowledge.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Furthermore, the Board acknowledges that the Veteran alleged that she had gestational diabetes during pregnancy and was pregnant at the time of her separation from service.  However, the Board finds that the Veteran's service treatment records do not reveal a diagnosis of gestational diabetes during service or upon her separation.  Rather, such show that the Veteran was eight weeks pregnant at the time of her Report of Medical Examination for Separation and there is no in-service or post-service evidence that she had gestational diabetes with that pregnancy or that her current diagnosis of diabetes mellitus was due to gestational diabetes.  In addition, she was pregnant in 1980 and was not diagnosed with diabetes mellitus type 1 until 1991.  Moreover, as noted above, there is no evidence that she had diabetes during service.  Instead, as interpreted by the November 2014 VA examiner, a medical professional, her July 1980 blood work reveled normal glucose and no further diabetic work-up was warranted at that time and, on her July 1980 separation examination, she stated no to any problems related to sugar or albumin in urine.  Furthermore, the VA examiner determined that, while the Veteran's service treatment records reflect one occasion of small amount of ketones upon urinalysis, the records do not reflect skin and stomach problems (other than pregnancy or adjustment disorder), and no slow healing infections during service.  Thus, the Board finds that any statements by the Veteran that she was treated for symptoms of diabetes mellitus in service to be not credible.  Thus, the Board finds that the Veteran's statements that she had diabetes during service to not be credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Furthermore, the Board finds that presumptive service connection for diabetes mellitus is not warranted as such did not manifest in service or within a year of her service discharge.  Rather, as discussed above, the Veteran's glucose was normal in July 1980 and she was diagnosed with diabetes mellitus in approximately 1991, which is 11 years after her discharge from service.  Furthermore, she has not alleged a continuity of diabetic symptomatology since such time.  In this regard, the Board again notes that the Veteran's service treatment records, as interpreted by a competent medical professional at the November 2014 VA examination, are silent with respect to any findings of diabetes mellitus or related symptoms.  Moreover, the Veteran's separation examination revealed no diagnosis of diabetes mellitus. The Board finds such evidence, made contemporaneous to service, to be more probative than her statements made many years after her service discharge and in connection with her claim for VA benefits.  Accordingly, while her contentions have been carefully considered, neither these contentions nor the clinical record establish an in-service disease or continuity of symptomatology such as to serve as a basis for a grant of presumptive service connection.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The Veteran also asserts that her diabetes mellitus was caused or aggravated by her service-connected mood disorder.  In this regard, she has claimed that her psychiatric symptoms prevent her from adequately taking care of her health and taking the necessary medications for diabetes, leading to increase in her diabetes disability.  For similar reasons noted previously, the Board finds such statements to be not competent as the question of causation and aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson, supra; Jandreau, supra; Woehlaert, supra.  

Furthermore, while competent to report failing to properly take insulin and control her diabetes, a fact which is borne out by the Veteran's medical records, to include her emergency room visits and hospitalizations for diabetic ketoacidosis, the Board finds the Veteran's allegations that such is the result of her mood disorder to be not credible.  In this regard, these statements were made after the Veteran filed her claim for service connection and there is no evidence in her post-service treatment records that she ever reported that her service-connected mood disorder prevented from her taking care of her health or that it affected her diabetes mellitus.  In contrast, the November 2014 VA examiner determined that the Veteran's service-connected mood disorder did not prevent her from properly taking care of herself and taking her medications for diabetes.  Thus, the Board finds that there is no probative evidence that the Veteran's diabetes mellitus was caused or aggravated by her service-connected mood disorder. 

Therefore, the Board finds that the Veteran's diabetes mellitus, type I, is not causally or etiologically related to any disease, injury, or incident in service, did not manifest within one year of the Veteran's discharge from service, and is not caused or aggravated by her service-connected mood disorder.  Consequently, service connection for such disorder is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus type I.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Foot Disorder

At her hearings and in documents of record, the Veteran asserts that she has a current bilateral foot disorder that is related to her in-service treatment for tendonitis or, in the alternative, is a result of neuropathy caused by her diabetes mellitus type I.   Therefore, the Veteran claims that service connection for a bilateral foot disorder is warranted.

Service treatment records reflect that, in December 1979, the Veteran's service treatment records reflect that she complained of pain in the left foot for one week.  It was noted that she complained of pain and an altered gait, and there was swelling and crepitus in the general ankle and Achilles region.  X-ray revealed a normal left foot.  Acute left ankle stress with Achilles tendinitis was diagnosed.  She was given a gelocast for a week and crutches.  A week later, such was removed as the Veteran complained it was too tight.  At such time, it was observed that the swelling went down, there was no heat or edema, and the range of motion improved.  It was noted that the Veteran had sporadic pain with palpation in that the pain seemed exaggerated when she was aware of the examination and negative when her attention was elsewhere.  The assessment was left ankle within normal limits.

Post-service treatment records do not reflect treatment for a bilateral foot disorder.  Rather, such show diagnoses of diabetic neuropathy and bunion on the right foot.  In August 2007 the Veteran's private treatment provider stated that the Veteran was diagnosed with type 1 diabetes in 1991 and has been maintained on insulin since such time.  It was further observed that she has brittle diabetes, due to poor control over many years, and developed complications, to include retinopathy, and peripheral and autonomic nervous system neuropathy.  

At her November 2012 DRO and May 2014 Board hearings, the Veteran testified that she experienced tendonitis in her feet during her military service and currently has tingling in them.  She further noted that she had been diagnosed with neuropathy as a result of her diabetes, which results in tingling and numbness in her feet.  

The Veteran was afforded a VA contract examination in February 2013.  At such time, right and left ankle strains were diagnosed.  The examiner noted that, as referable to her left ankle tendonitis, such had an onset in December 1979, at which time the Veteran's ankle began to hurt, turn red, and the foot swelled as a result of wearing military boots.  It was further stated that the condition continued throughout military service and had gotten worse due to the fact that the Veteran was diabetic.  She reported experiencing ankle pain, foot swelling, and burning in the ankle and toes.  Following an interview with the Veteran, a review of the record, and a physical examination, the examiner determined that the Veteran's left ankle condition was less likely than incurred in or caused by her claimed in-service injury event, or illness.  In support of such opinion, the examiner stated that the Veteran was treated for left Achilles tendonitis while serving in the military, but current had a left ankle strain, based on X-ray and examination findings.  She concluded that such were two different conditions and no link could be established between them.

However, as noted in the Board's June 2014 remand, such opinion is inadequate.  See, e.g., Nieves- Rodriguez, supra.  In this regard, the opinion proffered does not address the right ankle disorder.  Further, while the examiner documents the Veteran's continued complaints regarding tendonitis symptoms, she opined that the currently diagnosed strain was not related to such complaints, without providing any basis for this opinion.  Therefore, such opinion is entitled to no probative weight.    

At the Veteran's November 2014 VA examination, she was diagnosed with degenerative arthritis of both feet.  The examiner noted that the Veteran reported that, while on active duty, she was seen and X-rayed on sick call for her left feet hurting in December 1979.  She indicated that she continued to have foot problems as she is a diabetic.  Following an interview with the Veteran, a review of the record, and a physical examination, the examiner opined that her bilateral foot disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of such opinion, the examiner noted that a review of the Veteran's service treatment records reveal sick call notes in December 1979 of a normal left foot x-ray and, at her July 1980 separation examination, she stated no to foot trouble, loss of toe, bone, joint deformity, arthritis, and bursitis.  Furthermore, the examiner noted that the Veteran served from November 1979 to August 1980, and literature supports causes of degenerative joint disease as aging, obesity, and some diseases.  The Board notes it appears that she inadvertently stated that that the Veteran's current foot condition, namely degenerative joint disease of the bilateral extremity, was "caused or incurred as a result of her active service"; however, her ultimate conclusion was that such was less likely related to her military service and could have been a natural progression of aging or uncontrolled diabetes.  In this regard, it was also stated that literature supports diabetes as a cause of foot conditions.    

The Board accords great probative weight to the November 2014 VA examiner's opinions as such was predicated on an interview with the Veteran, a review of the record, to include her service treatment records, and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.  

Moreover, the Veteran, as a lay person, is not competent to directly link her bilateral foot disorder to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the etiology of a foot or ankle disorder requires knowledge of the inner workings of the musculoskeletal system, to include the nature of the impact ill-fitting military boots have on the foot and ankle.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson, supra; Jandreau, supra; Woehlaert, supra.     

Furthermore, the Board acknowledges the Veteran's contention that she has experienced foot pain since her military service; however, finds such to be not credible as it is inconsistent with the contemporaneous records as well as her current treatment records, and such statements were made under circumstances indicating bias or interest.  See Caluza, supra.  In this regard, the Veteran's service treatment records reveal sick call notes in December 1979 of a normal left foot x-ray and, at her July 1980 separation examination, she stated no to foot trouble, loss of toe, bone, joint deformity, arthritis, and bursitis.  Furthermore, while the Veteran's records reflect ongoing medical treatment for a variety of disabilities since the 1990's, such are entirely negative for non-neurological foot or ankle complaints until 2013.  In this regard, it is clear that the Veteran has sought medical treatment on numerous occasions over the years and has complained of a variety of ailments.  Therefore, if she were having foot or ankle pain, it is reasonable to assume that she would have reported it while receiving medical care.  

Consequently, while the Veteran has a current diagnosis of degenerative arthritis of both feet, such was not rendered until November 2014, almost 35 years after service, and the Board has determined that her statements regarding a continuity of symptomatology to be not credible.  Therefore, while her contentions have been carefully considered, neither these contentions nor the clinical record establish an in-service disease or continuity of symptomatology such as to serve as a basis for a grant of presumptive service connection.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.
 
Finally, the Board notes that the Veteran has asserted that her bilateral foot disorder is secondary to her diabetes mellitus.  In this regard, the record shows a diagnosis of diabetic neuropathy and the November 2014 VA examiner stated that her foot condition could be the natural progression of her diabetes mellitus.  VA regulations provide that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  However, as discussed above, the Veteran is not service-connected for diabetes mellitus.  As such, the Board finds that, under the law, the Veteran lacks legal grounds to establish entitlement to service connection for a bilateral foot disorder secondary to diabetes mellitus.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused her bilateral foot disorder, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for a bilateral foot disorder as secondary to diabetes mellitus is without legal merit. Id.   

Therefore, the Board finds that the Veteran's bilateral foot disorder is not causally or etiologically related to any disease, injury, or incident in service, arthritis did not manifest within one year of the Veteran's discharge from service, and such is not caused or aggravated by a service-connected disability.  Consequently, service connection for such disorder is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetes mellitus type I is denied. 

Service connection for a bilateral foot disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


